MEMORANDUM **
Arnulfo Vanegas-Montes appeals his conviction and the 71-month sentence imposed after his guilty plea to illegal reentry after into the United States after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2).
*689Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Vanegas-Montes has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Vanegas-Montes has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and, in light of the valid appeal waiver contained in the plea agreement, this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.